Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 11/12/2021 has been entered and carefully considered.
Claims 1, 11, 15, 16, 18 have been amended.
Claims 7, 10, 14, 19 have been cancelled.
Claims 21-22 have been added.
Response to Arguments
Applicant’s arguments filed on 11/12/2021, with respect to claims 1, 11, and 18 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection and the 35 U.S.C. 103(a) rejection of claims 8 and 13 has been withdrawn.
Reasons for Allowance
Claims 1-6, 8-9, 11-13, 15-18, and 20-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach the identifying including: identifying a data processing service associated with the cluster, identifying one or more other clusters executing the data 
Claims 11 and 18 are allowable over the prior art of record because none of the prior art teach the data processing efficiency information comprises a score indicative of a relationship between a data processing rate of the cluster to a physical resource allocation to the cluster. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been 
Claims 2-5, 7-10, 12, and 13 are considered allowable based on their respective dependence on allowed claims 1, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862